DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakizaki et al. [US 20160172817 A1, hereafter Kakizaki].
As per Claims 1, 12 and 20, Kakizaki teaches a gas laser apparatus comprising a laser chamber apparatus 10 (Para 82): 
a dielectric pipe 42, 
an inner electrode 41 extending along a longitudinal direction of the pipe and disposed in a through hole in the pipe: 

a leaf spring (fixed plate part 51) extending along the longitudinal direction of the pipe and configured to press the outer electrode against the pipe, 
the leaf spring including a plurality of leaf spring pieces separated by slits (not marked) resulting from cutting of the leaf spring from an edge thereof along the longitudinal direction of the pipe, and 
the leaf spring pieces each including a bent section bent along the edge and are configured to press (pushes the dielectric pipe 42) the bar members in a position shifted from the bent sections toward the edge (Para 54-60).
As per Claims 2 and 13, Kakizaki teaches the laser chamber apparatus according to claim 1, 
further comprising a fixing member extending along the longitudinal direction of the pipe and configured to press and fix the outer electrode and the leaf spring, 
wherein the outer electrode includes a fixing plate extending along the longitudinal direction of the pipe, connected to another end of each of the bar members, and fixed to the fixing member, 
the leaf spring includes a fixing portion extending along the longitudinal direction of the pipe, connected to an opposite side of the leaf spring pieces from the edge, and fixed to the fixing member, and 

As per Claims 3 and 14, Kakizaki teaches the laser chamber apparatus according to claim 1, wherein the slits are provided between the bar members, and the leaf spring pieces are configured to individually press the bar members (Para 57, wherein contact plate part 53 pushes the dielectric pipe 42 by the resilience of the elastic connecting portions 52a).
As per Claims 4 and 15, Kakizaki teaches the laser chamber apparatus according to claim 1, wherein a longitudinal direction of the slits is perpendicular to the edge (See fig. 4, wherein the horizontal direction is the longitudinal direction).
As per Claims 5 and 16, Kakizaki teaches the laser chamber apparatus according to claim 1, wherein the edges of the leaf spring pieces of the leaf spring are configured to press the bar members (Para 57).
As per Claims 6 and 17, Kakizaki teaches the laser chamber apparatus according to claim 1, wherein the bar members each have a first section connected to the contact plate and extending in a direction away from the pipe in a plane direction perpendicular to the longitudinal direction of the pipe, a bent section connected to the first section and bent, and a second section connected to the bent section, and the leaf spring is configured to press the bent sections (See fig. 4, Para 56 and 57).
As per Claims 7 and 18, Kakizaki teaches the laser chamber apparatus according to claim 6, wherein principal surfaces of the leaf spring pieces of the leaf spring are configured to press the bent sections of the bar members (Para 57).
As per Claims 8 and 19, Kakizaki teaches the laser chamber apparatus according to claim 1, wherein the leaf spring has a laminate structure in which a plurality of metal plates are stacked on each other (Para 56).
As per Claim 9, Kakizaki teaches the laser chamber apparatus according to claim 8, wherein a difference in thickness between the leaf spring and the outer electrode is equal to or smaller than a thickness of each of the metal plates (Para 80)).
As per Claim 10, Kakizaki teaches the laser chamber apparatus according to claim 1, wherein the outer electrode is made of copper, and the leaf spring is made of brass (Para 56).
As per Claim 11, Kakizaki teaches the laser chamber apparatus according to claim 1, wherein a width of each of the slits is greater than or equal to 1 mm but smaller than or equal to 10 mm (Para 79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882